Citation Nr: 1046515	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty 
from February 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 Regional Office (RO) in St. Paul, 
Minnesota rating decision, which denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the appellant's May 2010 substantive appeal, she requested a 
Board hearing at a local VA office before a member of the Board.  
In an August 2010 Statement of Accredited Representative in 
Appealed Case the appellant's representative again noted that the 
appellant had requested a hearing at a local VA office before a 
member of the Board.  Finally, when certifying the case to the 
Board in October 2010, the RO noted that a Board hearing had been 
requested.

The claims file does not indicate that the appellant waived her 
right to a Board hearing or otherwise indicated a desire that a 
hearing not be held; however, no Board hearing was scheduled.  

The Court has determined that the Veteran has a right to request 
a hearing before the issuance of a Board decision.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 20.703, 20.704 
(2010).  In this case, the Veteran properly requested a travel 
Board hearing and she never withdrew her request for a local 
Board hearing.  Accordingly, the Veteran should be afforded a 
hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the appellant for a hearing before the Board 
for the issue of entitlement to service 
connection for the cause of the Veteran's 
death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


